     Case 1:19-cv-02316-RC Document 83-2 Filed 03/22/21 Page 1 of 1


        C E R T I F I C A T E          O F    S E R V I C E


I, David Alan Carmichael, hereby certify that I delivered by
electronic filing the “PLAINTIFF CARMICHAEL’S MOTION FOR
STATUS CONFERENCE” in the case of Carmichael v. Blinken,
#1:19-CV-02316-RC.

The Clerk obtained the documents by electronic filing:

    Angela D. Caesar
    Clerk of Court, District Court of the United States
    United States Courthouse
    333 Constitution Ave NW
    Washington, DC 20001

    The Defendant was notified electronically:

    United States Attorney
    United States Attorney's Office
    Attn: Christopher Hair
    555 4th Street, N.W.
    Washington, D.C. 20530

    Courtesy Copies are mailed or delivered by other
    hardcopy service to:

    William Mitchell Pakosz
    Box 25
    Matteson, Illinois 60443

    Lawrence Donald Lewis
    966 Bourbon Lane
    Nordman, Idaho 83848

    And I served myself

Under penalty of perjury under the laws of the United
States, the foregoing is true.


/s/ David Alan Carmichael

    David Alan Carmichael, Plaintiff
    1748 Old Buckroe Road
    Hampton, Virginia 23664
    david@freedomministries.life / (757) 850-2672
